Citation Nr: 0300592	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  93-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to a compensable evaluation for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 until April 
1988.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from April 1992 and June 2002 
rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Los Angeles, California, 
which denied the benefit sought on appeal.

The Board notes that subsequent to the April 1992 rating 
decision, the veteran's claims file was transferred to the 
RO in San Diego, California.

This matter was before the Board on two previous 
occasions, in June 1996 and in April 2000.  In both 
instances, the veteran's rhinitis was considered in 
conjunction with the veteran's maxillary sinusitis claim.  
On both occasions, a remand was ordered to accomplish 
further development.  
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The medical evidence does not show that the veteran's 
allergic rhinitis was at any time manifest by definite 
atrophy of the intranasal structure or moderate secretion.  

3.  From October 7, 1996, the medical evidence does not 
reveal that the veteran's allergic rhinitis was manifest 
by greater than 50 percent obstruction or the nasal 
passages on both sides or by complete obstruction on one 
side.  



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6501, 6522 
(1996 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

Service connection for maxillary sinusitis with allergic 
rhinitis and sinus headaches was originally granted in an 
April 1992 hearing officer decision.  At that time, the 
veteran was assigned a 10 percent disability evaluation, 
effective February 1991.  The veteran expressed 
disagreement with that original rating determination, and 
an appeal was perfected in September 1993.  The 10 percent 
rating was confirmed and continued by the RO on several 
occasions and the matter came before the Board in June 
1996.  At that time, a remand was ordered to afford the 
veteran a VA examination.  The examination findings did 
not result in an increased rating and the appeal returned 
to the Board in April 2000.  The Board ordered another 
remand to afford the veteran a personal hearing in 
accordance with his wishes expressed in October 1997 
correspondence to the RO.  The veteran specifically 
requested a hearing before a member of the Board at the 
Los Angeles RO.  In September 2000, the veteran amended 
his request and elected a local hearing rather than one 
before a member of the Board.  Such local hearing was 
conducted in October 2000.  Following such hearing, in a 
June 2002 Decision Review Officer determination, the 
veteran's evaluation for maxillary sinusitis was increased 
to 30 percent disabling, effective October 7, 1996.  The 
issue of allergic rhinitis was separated from that of 
sinusitis and was found to be noncompensable.  In 
correspondence received by the RO in June 2002, the 
veteran expressed his satisfaction with respect to his 
maxillary sinusitis rating, thus resolving that issue.  
Therefore, the only issue presently before the Board is 
that of entitlement to a compensable rating for rhinitis. 

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation apply to the 
veteran's claim.  The Board further finds that development 
of the issue on appeal has proceeded in accordance with 
the law and regulations. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, a June 2002 supplemental statement of 
the case provided the veteran with the diagnostic 
criteria, both old and new, for sinusitis and allergic 
rhinitis.  Thus, the veteran has been apprised of the type 
of evidence necessary to establish entitlement to an 
increased rating.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that the RO has provided adequate 
assistance in the development of the veteran's claims.  
For example, the veteran was afforded VA examinations in 
January 1997 and June 1998 in connection with his appeal.  
Moreover, he testified at a hearing before the undersigned 
in March 1996 and again at a personal hearing before the 
RO in October 2000.  Transcripts of such proceedings are 
associated with the claims file.  Additionally, VA 
outpatient treatment reports dated from 1991 to 2001 are 
of record.  Furthermore, private treatment reports from 
the following facilities are of record: Kaiser Permanente, 
1991 to 1993; Mulliken Medical Center, 
1994; Corona Regional Medical Center, 1995 to 1997; Circle 
City Medical Group, 1994; Southern California Permanente 
Medical Group, 1999; and Millenium MRI, 2001.  Finally, 
letters dated March and April 2002, from M.E.W., M.D. and 
C.V.G., M.D., respectively, are associated with the claims 
file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average 
impairment of earning capacity.  Individual disabilities 
are assigned separate diagnostic codes.  See 38 C.F.R. 
§ 4.1.  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  In determining whether a claimed benefit 
is warranted, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire 
time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Discussion 

The veteran asserts that the severity of his allergic 
rhinitis and sinus headaches warrants a compensable 
evaluation, for the entirety of the claims period.  For 
the reasons discussed below, the Board finds that the 
presently assigned noncompensable evaluation is 
appropriate over the entirety of the appeal and that there 
is no basis for a higher rating.  

The Board notes that the VA schedular criteria under 
38 C.F.R. §4.97, for the respiratory system were revised, 
effective October 7, 1996.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where 
the law or regulations change after a claim has been filed 
or reopened but before the administrative or judicial 
process has been concluded, the version most favorable to 
the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Prior to October 7, 1996, rhinitis was contemplated under 
Diagnostic Code 6501.  That Code section provides a 10 
percent rating for atrophic rhinitis causing definite 
atrophy of the intranasal structure and moderate 
secretion.  A 30 percent rating applies where the evidence 
demonstrates moderate crusting and ozena and atrophic 
changes.  

The evidence prior to October 7, 1996 does not establish 
definite atrophy of the intranasal structure.  A review of 
the medical evidence dated prior to October 7, 1996, 
reveals routine findings of runny nose, sneezing, itchy 
eyes and throat, and yellow or yellow green discharge.  
Thus, the medical evidence does reveal moderate secretion.  
However, Diagnostic Code 6501 is written in the 
conjunctive, requiring both atrophy and secretion in order 
for a 10 percent evaluation to be appropriate.  Here there 
is no finding of atrophy of the intranasal structure, and 
thus an increased rating under Diagnostic Code 6501 is not 
justified.  Indeed, prior to October 7, 1996, the 
veteran's disability picture is most nearly approximated 
by his presently assigned noncompensable rating.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim 
that would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board must next consider whether the veteran is 
entitled to a compensable evaluation for his allergic 
rhinitis from October 7, 1996, onward.  Beginning on 
October 7, 1996, allergic or vasomotor rhinitis is covered 
under Diagnostic Code 6522.  Under that Code section, a 10 
percent rating is warranted where there are no polyps, but 
there is greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one 
side.  A 30 percent disability evaluation is for 
application where the evidence demonstrates polyps.  As 
the veteran is entitled to application of whichever 
version of the Code is more favorable, both the old and 
new criteria will be considered as to evidence from 
October 7, 1996, onward.

Since October 7, 1996, the veteran has been examined by VA 
on three occasions.  The first examination occurred in 
January 1997.  The veteran presented with complaints of 
episodes of itching, sneezing and runny nose.  He also 
complained of chronic sinus drainage.  He reported that at 
times he experienced bloody discharge and stated that he 
constantly had to blow his nose.  Upon objective 
examination, there were no polyps on the floor of the nose 
or in the sphenoethmoidal recess.  There was no evidence 
of discharge in either the inferior or middle meatus.  The 
middle and superior turbinates were boggy.  The diagnoses 
were allergic rhinitis, and possible sinusitis. 

The veteran was again examined by VA in June 1998.  That 
examination revealed a markedly deviated nasal septum, 
obstructing approximately 85 percent bilaterally.  There 
was no tenderness or purulent discharge.  X-rays taken at 
that time were normal.  

The veteran was most recently examined by VA in April 
2002.  That examination concerned his tinnitus and did not 
contain any findings pertinent to the veteran's rhinitis 
claim. 

In addition to the three VA examinations described above, 
the evidence from October 7, 1996, includes VA and private 
outpatient treatment reports.  A review of such evidence 
reveals that the veteran has consistently been treated for 
congestion, drainage, and headaches, mainly in connection 
with his sinusitis, which is not at issue in the present 
appeal.  The evidence has also contained findings, though 
less frequent, of crusting and sinus tenderness and 
purulent secretions.   None of the evidence contained any 
findings of atrophy of the intranasal structure.  In fact, 
x-rays taken in connection with the June 1998 VA 
examination were normal.  Thus, a compensable evaluation 
is precluded under Diagnostic Code 6501, in existence 
prior to October 7, 1996.   

The Board further finds that the medical evidence from 
October 7, 1996, onward, does not warrant an increased 
disability evaluation on the basis of Diagnostic Code 
6522, in effect from that date.  As stated previously, in 
order for the veteran to be entitled to the next-higher 10 
percent rating under that Code section, the evidence must 
show greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one 
side.  Here, the veteran's June 1998 VA examination does 
establish 85 percent obstruction, bilaterally.  However, 
such obstruction was found to be caused by a nasal septal 
deviation, which is a distinct disability for which the 
veteran is not presently service-connected.  In fact, the 
examiner specifically stated that none of the veteran's 
symptomatology noted on the examination report related 
directly to his allergic rhinitis.  Therefore, the June 
1998 finding of 85 percent nasal obstruction bilaterally 
does not serve as a basis for an increased rating in the 
present case.  Moreover, there is no evidence of record 
establishing such obstruction as due to allergic rhinitis.  
Therefore, the criteria for a compensable rating under 
Diagnostic Code 6522 have not been satisfied.  

In conclusion, the Board finds that the medical evidence 
supports only the present noncompensable evaluation under 
Diagnostic Code 6501, in existence until October 7, 1996, 
and under Diagnostic Code 6522, in effect from that time 
forward.  There is no basis for a higher rating for any 
portion of the appeals period.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
rhinitis has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
acknowledges an April 2002 letter written by C.V.G., in 
which he documented the veteran's reports of requiring 2 
to 3 consecutive days of bed rest per month.  However, it 
appears that such episodes of illness related not to 
rhinitis but rather to the veteran's sinusitis, which is 
not the subject of the present appeal.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The schedular criteria not having been met, a compensable 
rating for rhinitis is denied.



		
	John E. Ormond
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

